Citation Nr: 1104631	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  10-41 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
chronic otitis externa and, if so, whether service connection is 
warranted for the claimed disorder. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from May 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The issue of service connection for chronic otitis externa is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.	An October 2005 rating decision denied the Veteran's claim of 
entitlement to service connection for otitis externa.  The 
Veteran was notified of his appellate rights, but did not file 
a notice of disagreement within one year of the rating 
decision with respect to this issue.

2.	Evidence received since the October 2005 rating decision is 
not cumulative of the evidence of record at the time of the 
October 2005 denial as it relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
otitis externa and raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.






CONCLUSIONS OF LAW

1.	The October 2005 rating decision which denied the Veteran's 
claim of entitlement to service connection for otitis externa 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the October 2005 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for otitis externa is new and material, and the 
claim of service connection is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen a claim of 
service connection, since the entire benefit sought on appeal has 
been granted, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice and 
duty to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

The RO initially denied the Veteran's claim of service connection 
for otitis externa in October 2005.  The RO considered service 
treatment records, VA outpatient treatment reports and the report 
of a July 2005 VA examination.  In denying the Veteran's claim, 
the RO determined that service connection for otitis externa was 
not warranted because the evidence did not indicate the Veteran 
suffered from such a disorder.  The Veteran was notified of this 
decision and of his procedural and appellate rights by letter in 
October 2005.  He did not complete an appeal of this issue.  
Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002). 

Effective from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed on 
or after August 29, 2001.  As the Veteran filed his claim seeking 
to reopen in November 2007, the Board has considered these 
provisions.

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  Under the amended regulations, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a) (2010).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 2005 RO decision includes 
VA treatment records and the report of a July 2009 VA 
examination.  Significantly, the VA treatment records indicate 
that the veteran currently suffers from chronic otitis externa 
and is receiving treatment for the disorder.  As noted above, the 
RO found no evidence of otitis externa at the time his original 
claim was denied.

The Board concludes that the VA treatment records and VA 
examination report submitted by the Veteran are new and material 
with respect to the issue of service connection for otitis 
externa.  They were not previously of record at the time of the 
October 2005 rating decision.  They are not cumulative of prior 
records because they provide a current diagnosis of chronic 
otitis externa.  Previously, the record contained no such current 
evidence.  The evidence is therefore relevant and probative and 
raises a reasonable possibility of substantiating the claim.  
These VA treatment records and VA examination report, presumed 
credible, bear substantially upon the specific matters under 
consideration as they relate to an unestablished fact necessary 
to substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  Consequently, the Veteran's claim of 
entitlement to service connection for chronic otitis externa is 
reopened.


ORDER

New and material evidence having been submitted, the claim of 
service connection for chronic otitis externa is reopened; to 
this extent only, the appeal is granted.


REMAND

As discussed above, the Board has reopened the Veteran's claim of 
service connection or chronic otitis externa.  However, as 
discussed below, additional development is necessary before the 
Board may decide the instant case on the merits.

During the development of the Veteran's claim, he was provided a 
VA examination July 2009.  After reviewing the claims folder and 
physically examining the Veteran, the VA examiner found the 
Veteran has a history of chronic otitis externa in the right ear 
for which he uses antibiotic drops.  However, at the time of the 
July 2009 examination, there was no evidence of infection in 
either ear.  The examiner noted that the removal of the furuncle 
in 1945 may predispose the Veteran to be more susceptible to 
chronic otitis externa but, if so, it would be a mild case. 

Initially, the Board notes that, even though there was no 
evidence of ear infection at the time of the July 2009 VA 
examination, there is ample evidence of a current disability as 
defined by McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding 
that a current disability exists if the diagnosed disability is 
present at the time of the claim or during the pendency of that 
claim).  See, e.g., March 2008 VA treatment record.  Furthermore, 
the Board notes that the opinion provided by the July 2009 VA 
examiner is too speculative on which to allow a claim of service 
connection.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the alleged 
disorder "may or may not" be related to service is too 
speculative to establish any such relationship.)

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, the Veteran must be provided a 
new VA examination to determine whether his current chronic 
otitis externa is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any chronic otitis externa.  The claims 
file, including this remand, must be made 
available to the examiner for review, and 
the examination report must reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current otitis 
externa is etiologically related to the 
Veteran's active military service.

A detailed rationale should be provided 
for all opinions.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


